UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A AMENDMENT ONE ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission File Number 000-54359 IN Media Corporation (Exact name of Registrant as specified in its charter) Nevada 1711 20-8644177 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employee Incorporation or Organization) Classification Code Number) Identification No.) 4920 El Camino Real, Suite 100, Los Altos, CA 94022 408-849-9499 (Address of principal executive offices) (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S- K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of March 28, 2011, the registrant had 45,562,618 shares of common stock issued and outstanding. The current market value of our common stock as of March 28, 2011 is $0.17 per share. The aggregate market value of the common stock held by non-affiliates, as of June 30, 2010 was $13,934,400 based on the closing price of the common stock of $1.20. Documents Incorporated by Reference: None AMENDMENT TO FORM 10-K This Amended Annual Report on Form 10-K is being filed for the following purposes: This filing has been revised to reflect our responses to the Securities Exchange Act of 1934 review comments provided by the Securities and Exchange Commission, including certain revisions as follows: The accounting treatment of the Company's convertible debt which had previously been reported at its face value of $170,500 and $0 at December 31, 2010 and December 31, 2009, respectively. As a result of changing circumstances, including the repayment of two of the convertible notes ("Notes"), the Company now believes that the appropriate treatment of our convertible debt is defined by ASC 815-15-25 which recognizes the embedded derivative within the convertible notes issued during the year ended December 31, 2010. The value of the derivative was calculated using a Black Scholes model and amounted to $81,469 and $0 as at December 31, 2010 and 2009, respectively. The derivative liability was offset by a matching discount against convertible notes and is being expensed as interest expense on a straight line basis over the lives of the Notes, which in all cases amount to nine months. The amounts expensed for the value of the discount for the years ended December 31, 2010 and 2009 were $41,558 and $0, respectively. The net loss for the year ended December 31, 2010 is therefore re-stated from $(869,932) to $(1,017,988) and the net loss per share remains unchanged at In Item 9 of our original Form 10-K we previously reported our conclusion that disclosure controls and procedures, and internal control over financial reporting were effective as at the end of the period covered by this report. As a result of the need for the restatement of financial statements reported in this Amended Form 10-K/A, we have changed our conclusion to report that our disclosure controls and procedures, and internal control over financial reporting were not effective as at the end of the period covered by this amended report. The Company has provided greater depth of information in a number of footnotes, MDA, and other sections of the Form 10-K to provide more detail, and clearer understanding of information previously reported. The company has also attached additional Exhibits including the following; 1. Numerity licensing and maintenance agreements and amendments 2. Numerity service agreement and amendments 3. Numerity video library license agreement 4. Numerity license to use office agreement 5. Numerity revolving credit agreement 6. IN TV Independent sales representation agreement Please note that apart from these revisions, nothing else has been updated. 2 IN MEDIA CORPORATION TABLE OF CONTENTS Page No. Part I Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 14 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Removed and Reserved 15 Part II Item 5. Market for Common Equity and Related Stockholder Matters 15 Item 6. Selected Financial Data 18 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and qualitative disclosures about market risk 20 Item 8. Financial Statements 21 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 Item 9A. Controls and Procedures 32 Item 9B. Other Information 33 Part III Item 10. Directors and Executive Officers 34 Item 11. Executive Compensation 37 Item 12. Security Ownership of Certain Beneficial Owners and Management 41 Item 13. Certain Relationships and Related Transactions 42 Item 14. Principal Accounting Fees and Services 43 Part IV Item 15. Exhibits 44 Signatures 45 3 As used in this report, the terms "we", "us", "our" and "our company" refer to IN Media Corporation. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Our disclosure and analysis in this Current Report on Form 10-K contains some forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 ("PSLRA"). Certain of the matters discussed concerning our operations, cash flows, financial position, economic performance and financial condition, and the effect of economic conditions include forward-looking statements. Statements that are predictive in nature, that depend upon or refer to future events or conditions or that include words such as "expects," "anticipates," "intends," "plans," "believes," "estimates" and similar expressions are forward-looking statements. Although we believe that these statements are based upon reasonable assumptions, including projections of orders, sales, operating margins, earnings, cash flow, research and development costs, working capital, capital expenditures and other projections, they are subject to several risks and uncertainties. Investors are cautioned that our forward-looking statements are not guarantees of future performance and the actual results or developments may differ materially from the expectations expressed in the forward-looking statements. As for the forward-looking statements that relate to future financial results and other projections, actual results will be different due to the inherent uncertainty of estimates, forecasts and projections may be better or worse than projected. Given these uncertainties, you should not place any reliance on these forward-looking statements. These forward-looking statements also represent our estimates and assumptions only as of the date that they were made.
